Citation Nr: 1418779	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  09-43 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected left shoulder disability.

2.  Whether the reduction in evaluation from 30 percent to 10 percent for left shoulder disability, effective October 1, 2007, was proper.

3.  Entitlement to an evaluation in excess of 10 percent for a left shoulder disability.

4.  Entitlement to an initial evaluation in excess of 30 percent for a major depressive disorder, prior to January 9, 2009.

5.  Entitlement to an initial evaluation in excess of 50 percent for a major depressive disorder, since January 9, 2009.

6.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1983 to June 1992, and from November 2001 to November 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2007, July 2007, and October 2007 rating decisions by United States Department of Veterans Affairs (VA) Regional Offices (ROs).  

The March 2007 decision denied service connection for a right shoulder disability and proposed a reduction in evaluation for the left shoulder disability.  The reduction was implemented in the July 2007 rating decision.  The reduction stemmed from a claim for increased evaluation and so the appeal includes that issue.

Service connection for a psychiatric disorder was granted in the October 2007 decision and a 30 percent evaluation was assigned.  During the pendency of the appeal, an increased 50 percent evaluation was assigned effective January 9, 2009.  As the Veteran has not expressed satisfaction with either evaluation, and has not been granted the maximum possible rating, both stages remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

Finally, a claim for TDIU has been inferred based on the allegations of increased disability and evidence of unemployability reflected in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the claims for increased evaluation are on appeal, so too is a claim for TDIU as part and parcel of them.  

The Veteran testified at a December 2013 hearing held before the undersigned at the RO; a transcript of the hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of evaluation of a psychiatric disorder since January 9, 2009, and current evaluation of a left shoulder disability, as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The current right shoulder disability was caused or aggravated by overuse due to the inability to fully utilize the left arm.

2.  A February 2007 VA examination noting movement of the left arm to well above shoulder level was not adequate for rating purposes.   

3.  A March 2007 rating decision proposing to reduce the evaluation of the service-connected left shoulder disability from 30 percent to 10 percent was issued and noticed on April 11, 2007.

4.  A July 2007 rating decision implemented the proposed reduction of the left shoulder disability evaluation effective October 1, 2007.

5.  Prior to January 9, 2009, the service-connected psychiatric disorder caused occupational and social impairment with reduced reliability and productivity, manifested by symptoms such as depression, tearfulness, panic/anxiety attacks twice a week on average, impaired concentration and memory, and altered speech patterns.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a right shoulder disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  The criteria for proper reduction of the evaluation for a left shoulder disability from 30 percent to 10 percent effective October 1, 2007, are not met.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2002); 38 C.F.R. §§ 3.102 , 3.105, 4.1, 4.3, 4.40, 4.45, 4.46, 4.59, 4.7, 4.71a, Diagnostic Codes 5010, 5201 (2013).

3.  The criteria for an increased 50 percent initial evaluation, but no higher, for a major depressive disorder, prior to January 9, 2009, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With regard to the right shoulder, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Regarding the propriety of the reduction, VA must comply with the provisions found in 38 C.F.R. § 3.105(e) and (i) rather than the notice and duty provisions codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented at 38 C.F.R. § 3.159.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 513 (1993).  Further, the Board is granting in full the benefit sought on appeal.

Applicable solely to the question of evaluation of a psychiatric disorder prior to January 9, 2009, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's available service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained; some STRs have been certified as unavailable.  The Veteran was notified of such; and moreover, such records are not relevant to the time period under consideration here.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that she was in receipt of disability benefits from the Social Security Administration (SSA) for the period affected by this appeal.  A second application for SSA benefits, and a grant thereof, is addressed in the remand section below.  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in connection with the claims decided here; the record does not reflect that the examinations regarding the right shoulder or psychiatric disability are inadequate for rating purposes, as examiners made required clinical findings and rendered necessary opinions with supporting rationales.  The Veteran has argued that a February 2007 joints examination was not adequate, as the examiner did not use a goniometer.  As is discussed in greater detail below, this examination is not adequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

At the Veteran's December 2013 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2) (2012), nor have they identified any prejudice in the conducting of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Right Shoulder 

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran here alleges that her right shoulder disability was incurred through overuse forced on her by the treatment for and restrictions imposed by the service-connected left shoulder.  Her job at the post office required extensive lifting and reaching, which she was unable to use her left arm for.  As a result, she relied almost exclusively on the right arm.

A private treating doctor, Dr. RTW, from an orthopedic clinic, opined very clearly in September 2005 that right shoulder rotator cuff tendonitis was "secondary to overuse at work."  The VA examiner who saw the Veteran in February 2007 and September 2009 also clearly related right shoulder tendonitis to the Veteran's employment.

Private and VA records amply document the restrictions imposed on the Veteran's use of her left shoulder.  Weight limits were repeatedly noted, as was the use of a sling and admonitions to be cautious in straining the joint.  These records corroborate the competent and credible reports of the Veteran regarding her need to rely more heavily on her right arm and shoulder to accomplish tasks.

The VA examiner, while relating the right shoulder problems to work, failed to offer any clear opinion on whether the left shoulder impairment contributed to such.  In February 2007 and September 2009, she opined that because shoulders are not weight bearing, there is no production of additional pressures on the right due to disability of the left.  In 2009, the examiner went on to discuss the potential for overuse to have caused the right shoulder disability, but maintained that an opinion would rely on mere speculation.  She explained that general wear and tear could be responsible, or straining the joint could lead to disability.  She indicated that she could not state whether wear and tear or excessive strain caused right shoulder disability.

However, whether wear and tear or excess strain is responsible for the right should damage, both were greater than would have normally been present due to the service-connected left shoulder disability.  The Veteran could not lift with her left arm; she therefore used her right, or at the very least bore the majority of the load with the right.  

The evidence of record supports the Veteran's claim; the left shoulder disability caused overuse of or greater than normal strain of the right shoulder, leading to current disability.  Service connection for a right shoulder disability is therefore warranted.

Reduction

Where a service-connected disability demonstrates improvement which would result in a lesser evaluation for that particular condition, and there would be a lowering of the overall combined disability evaluation, the provisions of 38 C.F.R. § 3.105(e) are applied.  

A proposed rating decision must be presented to the Veteran setting forth the relevant facts and reasons for reduction.  38 C.F.R. § 3.105(e).  The Veteran also must be informed of the opportunity for a predetermination hearing, if such is requested within 30 days of the notice of the proposed reduction.  If a hearing is timely requested, no reduction may take place until the hearing is held.  38 C.F.R. § 3.105(i).  The March 2007 rating decision informed the Veteran of the proposed reduction, and included information on the relevant evidence of record and the applicable evaluation criteria, statutes, and regulations.  The accompanying April 11, 2007, notification letter informed the Veteran of her hearing rights.  The Veteran did not respond to the proposed rating action, and did not request a predetermination hearing. 

No sooner than 60 days after notice of a proposed reduction, a final rating action may be issued reducing the current evaluation, effective the last day of the month 60 days following the notice of the final action.  38 C.F.R. § 3.105(e).  In July 2007, beyond 60 days from the date of notice of the proposed reduction, a final rating action was issued.  The reduction was properly effective October 1, 2007, 60 days from the end of the month in which notice of the final action was provided. The final action notice was sent July 16, 2007; 60 days from that date would be September 14, 2007. 

With respect to the notice and due process provisions of 38 C.F.R. § 3.105, VA is therefore in compliance.  Consideration must then turn to the application of the Rating Schedule, which triggered the action under 38 C.F.R. § 3.105.

Regulations provide that certain assigned evaluations should be afforded the greatest degree of stability possible, and that any reductions of such should be made based on evidence as full and complete than that which warranted assignment of the higher evaluation.  Any improvement warranting reduction should be established to be sustained.  38 C.F.R. § 3.344.  However, these special protections apply only to disabilities which are stabilized, meaning that they have been in effect for five or more years, or involve conditions not subject to improvement.  38 C.F.R. § 3.344(c).  Neither proviso applies here.  The left shoulder was rated as 30 percent disabling for only two and a half years, and is not shown to have ever stabilized in private or VA records, or in the competent and credible lay statements of the Veteran.  

The Board therefore will consider only the generally applicable guidelines for assignment of a reduced disability rating under the Schedule in 38 C.F.R. Part 4.  If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  When any change in evaluation is to be made, the rating agency should ensure that there has been an actual change in the condition, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13.  The Board is required to establish, by a preponderance of the evidence, that a rating reduction on appeal is warranted.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

The Veteran's left shoulder disability was rated under Diagnostic Code 5201, for limitation of motion of the arm.  As the disability does not involve scapular, clavicle, or humeral damage, and instead involves arthritic changes of the acromioclavicular joint and rotator cuff, this is the appropriate Code.  It provides that for a minor, or nondominant, joint, a 20 percent evaluation is assigned for movement to shoulder level or to midway between the side and shoulder level.  A 30 percent evaluation is assigned for movement to 25 degrees or less from the side.  38 C.F.R. § 4.71a, Code 5201.  Medical records confirm that the Veteran is right handed, and so the left shoulder is nondominant or minor.

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accurate measurements or range of motion, using a goniometer, are "indispensable" for rating.  38 C.F.R. § 4.46.  

At the February 2007 VA examination, the Veteran complained of pain and "popping" in the left shoulder.  She denied flare-ups.  The joint was painful and stiff, and the Veteran reported that the left shoulder joint locked daily and would swell.  She denied weakness, instability, or giving way, or episodes of subluxation.  The shoulder was painful at work because of the need for repetitive motion sorting mail, and lifting and pulling heavy weights.  On physical examination, active and passive motions were measured to 160 degrees in flexion and abduction.  Pain began at 140 degrees, and the examiner found that with repetitive movement, an additional five degrees was lost due to pain; motion was to 135 degrees.

In March 2007, the Veteran reported that the examiner had "eyed" the elevation of the left arm, and had not actually measured.  She also stated that she had abducted and flexed to different levels, not to the same degree as the examiner had reported.  

The Board finds the Veteran's complaints regarding the adequacy of the February 2007 examination to be competent and credible.  The examiner makes no mention of use of a goniometer, and the findings of equal levels of abduction (lifting to the side) and flexion (lifting in front) are questionable in light of findings by other examiners (who specify goniometer use) of marked differences in the two planes of motion before and after February 2007.  Resolving all doubt in favor of the Veteran, the Board cannot state that the examination upon which reduction was proposed and implemented shows actual improvement in the left shoulder disability.  The February 2007 examination is not adequate, and cannot be relied upon for rating purposes.

Accordingly, the government cannot meet its burden of proof in showing reduction was warranted in 2007, and that action was not proper.  Restoration of the 30 percent evaluation for a left shoulder disability is warranted.  

The Board stresses that this is not a finding that a 30 percent evaluation was warranted at that time, or that entitlement to that rating, or any specific evaluation level, is presently warranted.

Psychiatric Disability, Prior to January 9, 2009

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides that occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), is rated 30 percent disabling. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is rated 50 percent disabling. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is rated 70 percent disabling.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130. 

The rating formula is not intended to constitute an exhaustive list, but rather is intended to provide examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, and assign an evaluation based on the overall disability picture presented.  However, the impairment does need to cause such impairment in most of the areas referenced at any given disability level.  Vazquez-Claudio v. Shinseki, 713 F. 3d. 112 (Fed. Cir. 2013).

The Veteran was initially assessed by a private psychiatrist, Dr. HJ, in June 2007.  The Veteran sought help due to mood instability.  She was struggling at work and cried "profusely."  She had difficulty falling and staying asleep.  She was moody and reported being bothered by little things; she was irritable.  Formerly the Veteran had been involved in numerous activities, but had lost interest and motivation.  She had no friends, and feels hopeless and helpless.  She denied recent suicidal ideation, however.  Speech and thought processes were unremarkable, and attention and concentration were normal, despite subjective complaints of memory and concentration problems.  The doctor prescribed medication and assigned a Global Assessment of Functioning (GAF) score of 39.  

A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id.  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  

Treatment records from Dr. HJ for the period of June 2007 to May 2008 reflect that the Veteran responded well to medication.  She was feeling better, crying less.  However, the Veteran unilaterally stopped taking her medication in late September 2007, and reported soon after that she was depressed and tearful.  She had a confrontation with her boss, and had been easily irritated.  The Veteran was also frustrated and depressed about increased physical problems and the resultant limitations that imposed.

A VA mental disorders examination was conducted in October 2007.  During her interview, the Veteran began sobbing, and could not explain why; it was in response to a question about the length of her marriage.  She stated she lacked motivation to do a lot of family things, but she also did not engage in activities outside the home other than her church.  She was seeing a private doctor and taking medications.  She felt calmer, and others said she was less angry, but she remained depressed.  Although she stated she had fewer crying spells, the examiner noted that she was "very upset" and sobbing during the examination.  She reported having problems sleeping.  The Veteran's speech was rapid and nervous, but she was cooperative.  The Veteran was easily distracted and lacked a good attention span.  Her husband had taken over managing finances because she was missing bills or paying late.  At work, she would forget things or take extended time to accomplish tasks.  She had been disciplined for such.  She tried not to miss work because of depression.  The examiner opined that the Veteran showed reduced reliability and productivity.  A GAF score of 55 was assigned.

The Veteran was again examined by VA in August 2008.  She reported an increase in her overall depression and anxiety since October 2007, mainly related to worsening physical problems.  She reported difficulty falling asleep (partly due to pain), anger and irritability, daily crying spells, and decreased energy.  The Veteran described severe anxiety attacks about twice weekly, in reaction to various stressors.  She continued in private treatment, to include use of medication, but felt it was not very effective.  The Veteran continued to work, effectively full time, but was on restricted duty due to physical problems; she worried she would lose her job.  She had missed three weeks of work in the past year due to mental health problems.  She reported being withdrawn and uninterested in recreation or leisure activities outside the home, and reported decreased energy.  She did tasks around the home, when her physical problems allowed.  She did attend church.  On interview the Veteran was a bit histrionic and became tearful at times, but was cooperative.  She felt moderately to severely anxious and depressed most of the time, with anxiety attacks about twice a week..  Insomnia was significant, and the Veteran was irritable.  A GAF score of 48 was assigned.  The examiner commented that the Veteran was "definitely showing reduced reliability and productivity" due to physical and mental issues.  Occupational impairment was described as "moderate;" she continued to work.  Social impairment was "major."

VA treatment records for the period prior to January 2009 are not relevant; when the Veteran established care in March 2008, her diagnosis of and private treatment for depression were noted, but no clinical findings are noted.

The Board finds that for the period prior to January 9, 2009, an increased 50 percent evaluation is warranted.  The Veteran's depression, manifested by frequent crying spells, and anxiety, with twice-weekly panic attacks, have resulted in reduced reliability and productivity.  She lacks the motivation and energy to be active outside her home and family, beyond minimal church and work events.  There is evidence of impaired focus and memory.  Both VA examiners agree, through description of clinical findings and assignment of GAF scores, that the Veteran is moderately to seriously impaired.  Although Dr. HJ assigned a lower GAF score upon beginning treatment, such was prior to the date of service connection, and the Veteran had responded well to treatment during the appellate period.

An evaluation in excess of 50 percent is not warranted.  The Veteran denies suicidal ideation during the course of the appeal, and she continues to work and function within the family.  Despite the intermittent, even frequent, problems she experiences in most areas of her life, she remains able to function independently, appropriately, and effectively.  And so while such problems have been shown, deficiencies have not.  She attends to hygiene needs, and performs routine activities.  Moreover, considerable functional impairment the Veteran reports, and doctors describe, are due to physical, not psychiatric, limitations, which are compensated separately. 


ORDER

Service connection for a right shoulder disability is granted.

Reduction of the evaluation from 30 percent to 10 percent for left shoulder disability, effective October 1, 2007, was not proper, and restoration of the 30 percent evaluation is granted.

An increased, 50 percent initial evaluation for a major depressive disorder, prior to January 9, 2009, is granted.


REMAND

The record reflects that in April 2011, the Veteran filed a new application for SSA benefits, which was granted for a closed period in an October 2012 decision.  The decision indicates that both physical and psychiatric disorders played a role in the disability finding.  The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, remand is required to secure the outstanding SSA records.

Moreover, the Veteran reported at her December 2013 hearing that both left shoulder and psychiatric disabilities had worsened.  She has not been comprehensively examined for either condition since September 2009, and therefore updated findings are required.  By the same token, updated VA treatment records should be obtained.

With regard to TDIU, entitlement is dependent upon the ratings assigned and impairments due to the service-connected disabilities.  As the evaluations for depression, the left shoulder, and the right shoulder remain open, a final determination on entitlement to TDIU would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete VA treatment records from the medical center in Durham, North Carolina, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of May 2012 to the present.

2.  Contact SSA and obtain copies of all records associated with the Veteran's April 2011 claim for disability benefits and the resulting October 2012 grant thereof.

3.  Schedule the Veteran for a VA joints examination.  The examiner must describe in detail the current status of the service-connected left shoulder, to include separate reporting of ranges of motion in abduction and flexion, following measurement with a goniometer.  The examiner should comment on the impact of all service-connected orthopedic disabilities on the Veteran's occupational functioning.

4.  Schedule the Veteran for a VA mental disorders examination.  The examiner must describe in detail the current status of the service-connected major depressive disorder with general anxiety, to include discussion of the impact of the psychiatric disorder on occupational functioning.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


